United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-913
Issued: January 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On March 12, 2014 appellant, through his attorney, filed a timely appeal from a
February 5, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a traumatic injury in the performance of
duty, as alleged.
FACTUAL HISTORY
This is the second appeal before the Board in this case. By order issued January 24,
2014,2 the Board set aside OWCP’s November 15, 2012 decision denying a traumatic injury
claim and remanded the claim to OWCP for doubling of File No. xxxxxx537 with File No.
1

5 U.S.C. § 8101 et seq.

2

Docket No. 13-574 (issued January 24, 2014).

xxxxxx864, as both claims concerned the same parts of the body and contained similar medical
evidence. The Board also directed that following any other necessary development, that OWCP
issue a de novo decision in the case. The law and facts of the case as set forth in the Board’s
order are incorporated by reference.
Under File No. xxxxxx864, OWCP accepted that on July 17, 2009 appellant, then a 50year-old mail handler, sustained a neck sprain and bilateral shoulder sprain when he lifted a
bucket of mail. He stopped work at the time of injury. Dr. Marc M. Levinson, an attending
Board-certified physiatrist, ordered magnetic resonance imaging (MRI) scans of the cervical
spine and both shoulders, which were performed on June 17, 2010. These studies showed
cervical spondylosis, foraminal compromise and osteophyte formation from C3-7, a central disc
herniation with cord compression at C4-5 and acromioclavicular (AC) joint degeneration with
subacromial subdeltoid bursitis and a glenoid labrum tear in both shoulders. Following
vocational rehabilitation, appellant returned to full-time restricted duty on August 5, 2011.
On September 6, 2011 appellant filed a traumatic injury claim (Form CA-1) alleging that
while reaching to place mail in a machine sorter earlier that day, he experienced severe pain and
spasm in his neck and shoulders with paresthesias into his fingers and toes. He was treated at an
emergency room and released.3 Appellant did not return to work. OWCP assigned the claim
File No. xxxxxx537.
Dr. Levinson related appellant’s history of the onset of severe cervical spine and bilateral
shoulder spasm the day before. He found severely restricted motion in the cervical spine and in
both shoulders and positive Neer, Hawkins’ and apprehension signs in both shoulders.
Dr. Levinson diagnosed an exacerbation of cervical spinal pain syndrome and exacerbation of
internal derangement of both shoulders.
On September 30, 2011 Dr. Levinson noted that appellant had not fully recovered from
the July 17, 2009 cervical spine and bilateral shoulder sprain, although he returned to full-time
work in August 2011. On examination, he noted continued restriction of neck and shoulder
motion, with bilaterally positive impingement and apprehension signs. Dr. Levinson diagnosed
“[c]ervical spine pain syndrome exacerbation from repetitive use” and “[s]prain/strain bilateral
shoulders -- exacerbation with internal derangement” due to repetitive use. [He] opined that
there was “a direct causal relationship between the accident described and [appellant’s] current
injuries. [Appellant’s] symptoms and clinical findings [were] consistent with musculoskeletal
injuries to the described areas.” Dr. Levinson found appellant totally disabled for work from
September 7 to October 28, 2011, for bilateral shoulder sprain/strain and cervical pain syndrome.
In a September 15, 2011 letter, OWCP advised appellant of the type of evidence needed
to establish his claim, including factual evidence supporting timely filing and performance of
duty and medical evidence explaining how and why the September 6, 2011 incident would cause
the claimed neck injury. Appellant was afforded 30 days to submit such evidence.

3

The emergency room reports do not contain an identifiable signature from a physician. The employing
establishment controverted the claim, alleging that appellant’s “accident was premeditated” to force the employing
establishment to comply with his attending physician’s restriction limiting him to working four hours a day.

2

By decision dated October 20, 2011, OWCP denied appellant’s claim because it found
that causal relationship was not established. While the September 6, 2011 incident occurred at
the time, place, and in the manner alleged, OWCP found that appellant’s physicians did not
explain the medical reasons why the incident would cause an injury.
In an August 10, 2012 letter, counsel requested reconsideration, contending that a new
report from Dr. Levinson, in conjunction with his prior opinions, contained sufficient medical
rationale supporting causal relationship to meet appellant’s burden of proof.4 In a June 19, 2012
report, Dr. Levinson related appellant’s account of the onset of severe neck and bilateral shoulder
pain on September 6, 2011 “while reaching for mail” at work. March 14, 2012 MRI scans of
both shoulders showed supraspinatus, infraspinatus and subscapularis tendinosis on the right and
a superior labral tear, AC joint arthrosis, and supraspinatus tendinosis on the left. Dr. Levinson
noted that these findings demonstrated a worsening of bilateral shoulder conditions compared to
June 17, 2010 MRI scans.
On examination, Dr. Levinson found restricted motion of the cervical spine and both
shoulders, with bilaterally positive apprehension tests, Neer, and Hawkins signs. He diagnosed
cervical spinal pain syndrome and internal derangement of both shoulders.
Regarding causal relationship, Dr. Levinson opined that the “above mentioned injuries
[were] causally related to [appellant’s] work injury on September 6, 2011. It is obvious that the
injuries happened at this time because [appellant] gives no other history or explanation for the
injuries and where [he was] in such discomfort that he had to go to the emergency room.” He
explained that the subscapularis tendinosis in the left shoulder and supraspinatus and
infraspinatus tendinosis in the right shoulder were not present on June 17, 2010 studies. Rather,
they were new injuries which “within medical probability … did occur on September 6, 2011.”
Dr. Levinson found appellant totally disabled for work and recommended a surgery for both
shoulders.
By decision dated November 15, 2012, OWCP denied modification of its prior decision
on the grounds that Dr. Levinson’s opinion was insufficient to meet appellant’s burden of proof.
It found that Dr. Levinson did not explain how reaching for mail caused the alleged cervical
spine or shoulder injuries.
Counsel filed his first appeal with the Board and the Board’s January 24, 2013 decision
set aside OWCP’s November 15, 2012 decision and remanded the case for additional
development. On remand of the case, OWCP doubled File No. xxxxxx864 under File No.
xxxxxx537 effective January 31, 2014. Appellant submitted additional medical evidence.
In a September 9, 2011 report, Dr. Darren J. Friedman, an attending Board-certified
orthopedic surgeon, noted appellant’s history of a July 2009 occupational left shoulder injury
with demonstrated rotator cuff tears. He recommended arthroscopic debridement and
subacromial decompression.
In monthly reports from October 28, 2011 to July 9, 2012, Dr. Levinson diagnosed an
exacerbation of cervical spinal pain syndrome and exacerbation of internal derangement of both
4

Counsel also submitted evidence previously of record.

3

shoulders. On examination, he observed continued restriction of cervical and bilateral shoulder
motion, with positive impingement and apprehension signs in both shoulders. Dr. Levinson
recommended bilateral shoulder surgery.5 He found appellant totally disabled for work through
March 2, 2012.
By decision dated February 5, 2014, under File No. xxxxxx537, OWCP affirmed its
October 11, 2011 decision, finding that the medical evidence did not contain a sufficient
explanation supporting causal relationship. It found that Dr. Levinson did not explain how
“reaching for mail on September 6, 2011 directly caused or aggravated” the claimed cervical
spine and bilateral shoulder conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
conjunctively. First, the employee must submit sufficient evidence to establish that he or she
actually experienced the alleged employment incident.8 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
ANALYSIS
OWCP accepted that appellant sustained cervical spine and bilateral shoulder sprains in
the performance of duty on July 17, 2009. Appellant remained off work through August 5, 2011,
when he returned to a full-time restricted-duty position. He claimed that, while reaching for mail
on September 6, 2011, he experienced severe cervical spine and bilateral shoulder pain with
paresthesias into all extremities. Appellant did not return to work. OWCP accepted that the
September 6, 2011 incident occurred at the time, place, and in the manner alleged, but denied the
claim by October 20, 2011 and February 5, 2014 decisions, finding that his physicians did not
5

Appellant also submitted an April 10, 2012 report from, Dr. Andrew D. Brown, an attending Board-certified
physiatrist, who diagnosed “[t]raumatic lumbosacral pain syndrome with [herniated nucleus pulposus]” related to a
March 15, 2008 incident.
6

Joe D. Cameron, 41 ECAB 153 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

8

Gary J. Watling, 52 ECAB 278 (2001).

9

Deborah L. Beatty, 54 ECAB 340 (2003).

4

provide sufficient reasoning supporting a causal relationship between the accepted incident and
the claimed neck and shoulder injuries.
In support of his claim, appellant submitted reports from Dr. Levinson, an attending
Board-certified physiatrist, who treated appellant beginning in 2010. Dr. Levinson noted in his
September 7, 2011 and June 19, 2012 reports that appellant experienced the onset of severe neck
and shoulder symptoms while reaching for mail on September 6, 2011. He opined that
appellant’s symptoms and objective findings on September 6, 2011 were consistent with acute
cervical pain syndrome and bilateral shoulder derangement. Dr. Levinson noted on June 19,
2012 that the left subscapularis tendinosis, right supraspinatus and infraspinatus tendinosis,
which disabled appellant as of September 6, 2011, were not present on June 17, 2010 MRI scans
but visible on March 14, 2012 studies. He found that these were new injuries which occurred on
September 6, 2011.
The Board finds that Dr. Levinson’s opinion is not sufficiently rationalized to meet
appellant’s burden of proof in establishing his claim. Dr. Levinson posited a temporal
relationship between the September 6, 2011 onset of symptoms and subsequently diagnosed
bilateral shoulder tendinosis. However, the Board has held that a temporal relationship alone is
insufficient to establish causal relationship.10 Dr. Levinson did not explain the medical reasons
why reaching for mail on September 6, 2011 would cause or aggravate any of the diagnosed
medical conditions. He did not specify why the physical stresses of reaching for mail would
alter appellant’s cervical spine and shoulders, resulting in subscapularis tendinosis, infraspinatus
tendinosis, or an aggravation of a cervical sprain. Without such rationale, Dr. Levinson’s
opinion is of diminished probative value.11
Appellant also provided a September 9, 2011 report from Dr. Friedman, an attending
Board-certified orthopedic surgeon, who noted a July 2009 occupational left shoulder injury, and
recommended arthroscopy. However, Dr. Friedman did not address causal relationship. His
opinion is therefore insufficient to meet appellant’s burden of proof.
On appeal, counsel asserts that the medical evidence of record, in particular
Dr. Levinson’s June 19, 2012 report, was sufficient to establish causal relationship. He contends
that, under the Board’s precedent in John P. Broll,12 it was “not necessary that the evidence be so
conclusive as to establish causal connection beyond all reasonable doubt. Where the relative
circumstances strongly suggest a causal relationship, the claimant has met his burden of proof.”
In the Broll case appellant suffered a visible condition to his face, the left orbital area, as a result
of being struck by a falling object. Appellant’s eye glasses were broken by the impact. The
supervisor and witness agreed that the incident occurred as described by appellant. Appellant
sought emergency room treatment the same day and was diagnosed with a contusion by a
physician. The facts and medical issues in the Broll case are distinguishable because they are
less complex than those presented in the current appeal. In Broll appellant had no preexisting
condition affecting the same part of the body. The Board believes that the cervical and bilateral
10

Louis R. Blair, Jr., 54 ECAB 348. (2003).

11

Deborah L. Beatty, supra note 9.

12

42 ECAB 410 (1991).

5

shoulder conditions in this appeal are more complex and require more extensive and detailed
explanation than is provided in Dr. Levinson’s reports.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a traumatic injury in
the performance of duty as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 5, 2014 is affirmed.
Issued: January 12, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

